Affirmed by unpublished PER . CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesse Hoffman, III, appeals the district court’s order denying his motion for reconsideration of the order reducing his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hoffman, No. 3:01 —cr—00015—jpj—1 (W.D.Va. Apr. 22, 2008), and the reasons expressed in our recent decision in United States v. Dunphy, 551 F.3d 247, 253-56 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED